FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For period endingJuly 2011 GlaxoSmithKline plc (Name of registrant) 980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F x Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No x Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of changes in interests in the Ordinary shares of GlaxoSmithKline plc in respect of the under-mentioned Person Discharging Managerial Responsibility:- Mr J R Stéphenne Sale of 50,000 Ordinary shares at a price of 1377.148 pence per share on 27 July 2011. The Company and the above-mentioned person were advised of this transaction on 28 July 2011. This notification relates to a transaction notified in accordance with Disclosure Rule 3.1.4R(1)(a). V A Whyte Company Secretary 29 July 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised. GlaxoSmithKline plc (Registrant) Date:July 29, 2011 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
